. McCLELLAN, j.
— The only errors assigned and argued relate to remarks of counsel while presenting the defendant’s case to the jury. The course pursued-was to object and except to the remarks. Thereupon, in the two instances referred to in brief for appellant, the court said to counsel submitting the remarks that they were not proper and were not justified by the evidence. No exception was reserved for appellant to these statements of the court. The court’s action was not invoked to exclude the remarks from the jury’s consideration, or to instruct the jury in any manner in the premises. In short, there is no exception to the court’s action, and, in consequence, nothing to revise here. — Stone v. State, 105 Ala. 60, 17 South. 114; Nuckols v. State, 109 Ala. 2, 19 South. 504.
There is no merit in the assignments of error insisted on here. The judgment is affirmed.
Affirmed.
Dowdell, C. J., and Simpson and Mayfield, J-L, concur.